DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 was filed after the mailing date of the Non-Final Rejection on 04/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to the amendment received on 08/11/2022:
Claims 14 and 21-24 are currently examined.  
Claim 20 is cancelled.
Claim 22-24 is newly added.
Claims 1-13 and 15-19 are withdrawn.

Claim Objections
Claims 22-24 are objected to because of the following informalities: 
 
Claim 22 line 8 recites “BET SSA”, wherein “SSA” appears to be specific surface area (see Exhibit A, page 2 under specific product data disclosing specific surface area BET, and see Exhibit B, page 2 under general product data disclosing specific surface area). 

Examiner suggests amending “BET SSA” to recite “BET specific surface area”, so as to make the recitation clearer.

Claims 23-24 are objected to due to their dependency on claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gianfranco et al. (WO 2006/134080 A1, cited in the previous office action) (“Gianfranco” hereinafter) in view of Skovby et al. (US 2013/0180435 A1).

Regarding claim 14, Gianfranco teaches a cement-based product (see Gianfranco at P1 L3-4 teaching the use of particles of calcium carbonate in the production of construction materials, and see Gianfranco at P1 L9 teaching such construction materials usually contain a binder such as cement, thus the construction materials is taken to mean cement-based product), comprising:
a mixture of a cementitious binder (see Gianfranco at P7 L28-29 teaching construction materials containing at least one inorganic binder, and see Gianfranco at P8 L31-32 teaching the inorganic binder is selected from cement, hydraulic lime, gypsum and mixtures thereof),
an aggregate (see Gianfranco at P7 L31 teaching at least one mineral aggregate),
an inorganic pigment (see Gianfranco at P7 L33 teaching optionally at least one coloring compound selected from pigment and dyes, and see Gianfranco at P11 L11 teaching  inorganic pigments are preferred),
water (see Gianfranco at P7 L34 teaching water),
optionally a concrete superplasticizer (Gianfranco does not explicitly teach concrete superplasticizer; however the concrete superplasticizer is an optional raw material for the cement-based product and so is met by Gianfranco even though not explicitly taught).

Gianfranco also teaches the particles of calcium carbonate used in the invention can be particles of natural or synthetic calcium carbonate (see Gianfranco at P3 L5-6), wherein the natural calcium carbonate is taken to meet the claimed ground calcium carbonate (GCC) because Gianfranco teaches that natural calcium carbonate can be processed by mechanically crushing and grading calcareous ore to obtain particles adjusted to the desired size and surface area (see Gianfranco at P3 L7-9);
and Gianfranco teaches the calcium carbonate particles have usually a mean primary particle size (dp)…. more preferably lower than or equal to 1 µm (see Gianfranco at P5 L19-26).  This range is sufficient to overlap with the claimed “fine” and the claimed range of 0.5-5 µm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).  
Furthermore, claim 14 is a product claim.  It has been held that "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (see MPEP § 2113.I).  In this case, the process of making the product is from natural (GCC) or synthetic source (PCC).  The product structure is calcium carbonate having a weight median particle diameter in the range of 0.5-5 µm, which Gianfranco teaches.  

Gianfranco further teaches a second embodiment allowing better reproducibility of the color of the resulting hardened material (see Gianfranco at P14 L8-9), wherein the second embodiment is obtained by blending adequate ratios of two mixtures, the first one mixture A, contains water, calcium carbonate particles, pigments and other additives, and the second one mixture B, contains mineral aggregates, binder and other additives (see Gianfranco at P13 L20-24).  The calcium carbonate particles in mixture A is usually higher than or equal to 0.1 wt% and is generally lower than or equal to 90 wt% (see Gianfranco at P13 L24-29).  And, the pigment content of mixture A is usually higher than or equal to 0.01 wt % and generally lower than or equal to 90 wt% (see Gianfranco at P13 L29-34).  Moreover, Gianfranco teaches that the calcium carbonate content… preferably higher than or equal to 5 wt% (see Gianfranco at P11 L33-P12 L2), and the pigment content… more preferably higher than or equal to 10 wt% (see Gianfranco at P12 L17-19). 
Based on the teaching above, if the calcium carbonate particles is 5 wt % and the inorganic pigment is 10 wt %, the weight amount of the calcium carbonate particles is 50% of the inorganic pigment weight, thus overlapping with the claimed wherein the weight amount of the fine GCC is in the range of 50% to 300% of the inorganic pigment weight.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).  
Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Gianfranco because there is a reasonable expectation of success that the disclosed ranges for the calcium carbonate and pigment would be suitable and would thereby meet the claimed range of 50% to 300% of the weight amount of the fine GCC to the weight amount of the inorganic pigment.

Gianfranco teaches that the calcium carbonate particles used in the disclosure have a BET specific surface area (see Gianfranco at P5 L10-11), but does not explicitly teach calcium carbonate having a Blaine surface area of greater than or equal to about 1000 m2/kg.
	Like Gianfranco, Skovby teaches use of particles of calcium carbonate in the production of construction materials, wherein such construction materials usually contain a binder such as cement (see Skovby at [0001] teaching the present disclosure relates to the field of cement compositions… containing at least one particulate mineral of the calcium carbonate(s) type as a filler).
	Skovby also teaches that it is known to add filler(s) in cement, hydraulic binders, cementitious or concrete or mortar compositions or “systems” (see Skovby at [0021])… the purpose of adding such fillers(s) is to fill the voids between particles, to reduce overall costs, and to greatly improve a property called “consistency” (consistency being the capacity or ability for the considered systems to easily flow or “self-level”, or not) and a property called “compacity” (that is the percentage of dry material in the final composition (the higher the percentage, the better the compacity)) (see Skovby at [0022]).
	Furthermore, Skovby teaches that in the present disclosure, the said usable filler(s) is/are defined as “calcium carbonate-based filler(s)” that is, in this disclosure… contain(s) only calcium carbonate(s) (possibly of various origins, such as various natural rocks or various PCCs) (see Skovby at [0023]).  And, the GCC (or ground calcium carbonate)/PCC (or precipitated calcium carbonate) ratio can be chosen from… 100-0% by dry weight (see Skovby at [0027]).  One of ordinary skill in the art would appreciate that the calcium carbonate as taught by Skovby can be 100% GCC by dry weight.
	In addition, Skovby teaches usually the filler has the following properties… the mean diameter or d50 is about in the range of 1-3 to 30-50 micrometers (see Skovby at [0028] and [0030]).  The mean diameter or d50 is about in the range of 1-3 to 30-50 micrometers taught by Skovby overlaps with the mean primary particle size (dp) of lower than or equal to 1 µm as taught by Gianfranco (see Gianfranco at P5 L19-26); with the claimed range of 0.5-5 µm; and meets the claimed “fine”.  
	And, the Blaine surface… of fillers… is in the domain of 180-2000 m2/kg (see Skovby at [0031]).  The Blaine surface area of 180-2000 m2/kg overlaps with the claimed Blaine surface area of greater than or equal to about 1000 m2/kg.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, one of ordinary skill in the art would appreciate that calcium carbonate (or GCC) having a Blaine surface area of 180-2000 m2/kg is a known filler for cementitious compositions.
As such, one of ordinary skill in the art would appreciate that Skovby teaches a known filler for cementitious compositions, that is calcium carbonate (or GCC) having a Blaine surface area of 180-2000 m2/kg, so as to fill the voids between particles, reduce overall costs, and greatly improve a property called “consistency” and a property called “compacity”, and seek those advantages by replacing the calcium carbonate as taught by Gianfranco.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the calcium carbonate as taught by Gianfranco by calcium carbonate (or GCC) having a Blaine surface area of 180-2000 m2/kg as taught by Skovby because calcium carbonates are known fillers for cementitious compositions that can fill the voids between particles, reduce overall costs, and greatly improve properties called “consistency” and “compacity”.
	
Furthermore, it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)… "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01.I), and "products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)… a chemical composition and its properties are inseparable… therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (see MPEP § 2112.01.II).  
In this case, the construction material composition of Gianfranco in view of Skovby comprising the calcium carbonate particles (GCC) with mean diameter (d50) in the range of 1-3 to 30-50 micrometers, with Blaine surface area of 180-2000 m2/kg and a weight amount of 50% of the inorganic pigment weight, and the cement-based product of claim 14 would appear to be substantially similar as outlined above.  Thus, the “mini-cone test value in the range of 350-430 mm, and a V-funnel test value of at the most about 7 seconds” is expected to follow from the substantially similar construction material composition of Gianfranco in view of Skovby comprising the calcium carbonate particles (GCC) with mean diameter (d50) in the range of 1-3 to 30-50 micrometers, with a Blaine surface area of 180-2000 m2/kg and a weight amount of 50% of the inorganic pigment weight, and the cement-based product of claim 14.

Regarding claim 21, Gianfranco in view of Skovby teaches the limitations as applied to claim 14 above, and Skovby teaches the GCC (or ground calcium carbonate)/PCC (or precipitated calcium carbonate) ratio can be chosen from… 100-0% by dry weight (see Skovby at [0027]).  One of ordinary skill in the art would appreciate that the calcium carbonate as taught by Skovby can be 100% GCC by dry weight.
In addition, Skovby teaches usually the filler has the following properties… the mean diameter or d50 is about in the range of 1-3 to 30-50 micrometers (see Skovby at [0028] and [0030]).  This range is sufficient to overlap with the claimed “fine” and the claimed range of 0.5-5 µm in claim 14.  
Thus, Gianfranco in view of Skovby meets the claimed wherein the fine GCC is fine natural ground calcium carbonate (fine NGCC).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gianfranco in view of Hyodo et al. (JP 2009067629 A, with reference to the machine translation (“Hyodo” hereinafter).

Regarding claim 22, Gianfranco teaches a cement-based product (see Gianfranco at P1 L3-4 teaching the use of particles of calcium carbonate in the production of construction materials, and see Gianfranco at P1 L9 teaching such construction materials usually contain a binder such as cement, thus the construction materials is taken to mean cement-based product), comprising:
a mixture of a cementitious binder (see Gianfranco at P7 L28-29 teaching construction materials containing at least one inorganic binder, and see Gianfranco at P8 L31-32 teaching the inorganic binder is selected from cement, hydraulic lime, gypsum and mixtures thereof),
an aggregate (see Gianfranco at P7 L31 teaching at least one mineral aggregate),
an inorganic pigment (see Gianfranco at P7 L33 teaching optionally at least one coloring compound selected from pigment and dyes, and see Gianfranco at P11 L11 teaching  inorganic pigments are preferred),
water (see Gianfranco at P7 L34 teaching water),
optionally a concrete superplasticizer (Gianfranco does not explicitly teach concrete superplasticizer; however the concrete superplasticizer is an optional raw material for the cement-based product and so is met by Gianfranco even though not explicitly taught).

Gianfranco also teaches the particles of calcium carbonate used in the invention can be particles of natural or synthetic calcium carbonate (see Gianfranco at P3 L5-6), wherein the natural calcium carbonate is taken to meet the claimed ground calcium carbonate (GCC) because Gianfranco teaches that natural calcium carbonate can be processed by mechanically crushing and grading calcareous ore to obtain particles adjusted to the desired size and surface area (see Gianfranco at P3 L7-9);
and Gianfranco teaches the calcium carbonate particles have usually a mean primary particle size (dp)…. more preferably lower than or equal to 1 µm (see Gianfranco at P5 L19-26).  This range is sufficient to overlap with the claimed “fine” and the claimed range of 0.5-5 µm.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).  
Furthermore, claim 22 is a product claim.  It has been held that "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (see MPEP § 2113.I).  In this case, the process of making the product is from natural (GCC) or synthetic source (PCC).  The product structure is calcium carbonate having a weight median particle diameter in the range of 0.5-5 µm, which Gianfranco teaches.  

Gianfranco further teaches a second embodiment allowing better reproducibility of the color of the resulting hardened material (see Gianfranco at P14 L8-9), wherein the second embodiment is obtained by blending adequate ratios of two mixtures, the first one mixture A, contains water, calcium carbonate particles, pigments and other additives, and the second one mixture B, contains mineral aggregates, binder and other additives (see Gianfranco at P13 L20-24).  The calcium carbonate particles in mixture A is usually higher than or equal to 0.1 wt% and is generally lower than or equal to 90 wt% (see Gianfranco at P13 L24-29).  And, the pigment content of mixture A is usually higher than or equal to 0.01 wt % and generally lower than or equal to 90 wt% (see Gianfranco at P13 L29-34).  Moreover, Gianfranco teaches that the calcium carbonate content… preferably higher than or equal to 5 wt% (see Gianfranco at P11 L33-P12 L2), and the pigment content… more preferably higher than or equal to 10 wt% (see Gianfranco at P12 L17-19). 
Based on the teaching above, if the calcium carbonate particles is 5 wt % and the inorganic pigment is 10 wt %, the weight amount of the calcium carbonate particles is 50% of the inorganic pigment weight, thus overlapping with the claimed wherein the weight amount of the fine GCC is in the range of 50% to 300% of the inorganic pigment weight.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).  
Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Gianfranco because there is a reasonable expectation of success that the disclosed ranges for the calcium carbonate and pigment would be suitable and would thereby meet the claimed range of 50% to 300% of the weight amount of the fine GCC to the weight amount of the inorganic pigment.

Gianfranco teaches that the calcium carbonate particles used in the disclosure have a BET specific surface area (see Gianfranco at P5 L10-11), but does not explicitly teach calcium carbonate having a BET SSA (or specific surface area) of less than about 7 m2/g.
	Like Gianfranco, Hyodo teaches use of particles of calcium carbonate in the production of construction materials, wherein such construction materials usually contain a binder such as cement (see Hyodo at [0006] teaching using a cement additive containing calcium carbonate having a specific BET specific surface area).
	Hyodo also teaches that the cement additive comprising calcium carbonate has a BET specific surface area of 4 to 12 m2/g (see Hyodo at [0007]), which overlaps with the claimed BET SSA of less than about 7 m2/g.
	Furthermore, Hyodo teaches that the calcium carbonate having a specific BET specific surface area, the fluidity of a cement composition containing the cement additive can be improved and the setting time can be shortened (see Hyodo at [0008]).
	In addition, Hyodo teaches the average particle size of the calcium carbonate… is preferably 0.5 to 2 µm… the “average particle diameter”… is a particle diameter at 50% by mass of a particle size distribution curve (see Hyodo at [0011]).  The average particle size in the range of 0.5 to 2 µm as taught by Hyodo overlaps with the mean primary particle size (dp) of lower than or equal to 1 µm as taught by Gianfranco (see Gianfranco at P5 L19-26); with the claimed range of 0.5-5 µm; and meets the claimed “fine”.  
	Moreover, Hyodo teaches examples of calcium carbonate include limestone powder… it is preferable to use limestone powder that is inexpensive… any calcium carbonate obtained by dry pulverization (see Hyodo at [0013]).  One of ordinary skill in the art would appreciate that Hyodo teaches natural ground calcium carbonate or GCC.
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, one of ordinary skill in the art would appreciate that calcium carbonate (or GCC) having a BET specific surface area of 4 to 12 m2/g is a known additive for cementitious compositions.
As such, one of ordinary skill in the art would appreciate that Hyodo teaches a known additive for cementitious compositions, that is calcium carbonate (or GCC) having a BET specific surface area of 4 to 12 m2/g, so as to improve cement fluidity and shorten setting time, and seek those advantages by replacing the calcium carbonate as taught by Gianfranco.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the calcium carbonate as taught by Gianfranco by calcium carbonate (or GCC) having a BET specific surface area of 4 to 12 m2/g as taught by Hyodo because calcium carbonate (or GCC) are known additives for cementitious compositions that can improve cement fluidity and shorten setting time.
		
Furthermore, it has been held that “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)… "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP § 2112.01.I), and "products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)… a chemical composition and its properties are inseparable… therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present” (see MPEP § 2112.01.II).  
In this case, the construction material composition of Gianfranco in view of Hyodo comprising the calcium carbonate particles (GCC) having an average particle diameter of 0.5 to 2 µm, BET specific surface area of 4 to 12 m2/g, and a weight amount of 50% of the inorganic pigment weight, and the cement-based product of claim 22 would appear to be substantially similar as outlined above.  Thus, the “mini-cone test value in the range of 350-430 mm, and a V-funnel test value of at the most about 7 seconds” is expected to follow from the substantially similar construction material composition of Gianfranco in view Hyodo comprising the calcium carbonate particles (GCC) having an average particle diameter of 0.5 to 2 µm, BET specific surface area of 4 to 12 m2/g, and a weight amount of 50% of the inorganic pigment weight and the cement-based product of claim 22.

Regarding claim 23, Gianfranco in view of Hyodo teaches the limitations as applied to claim 22 above, and Hyodo further teaches wherein the fine ground calcium carbonate has a BET specific surface area in the range of about 3 m2/g to about 7 m2/g (see Hyodo at [0007] teaching the cement additive comprising calcium carbonate has a BET specific surface area of 4 to 12 m2/g). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 24, Gianfranco in view of Hyodo teaches the limitations as applied to claims 22-23 above, and Hyodo further teaches wherein the fine GCC is fine natural ground calcium carbonate (fine NGCC) (see Hyodo at [0011] teaching the average particle size of the calcium carbonate… is preferably 0.5 to 2 µm… the “average particle diameter”… is a particle diameter at 50% by mass of a particle size distribution curve, and see Hyodo at [0013] teaching examples of calcium carbonate include limestone powder… it is preferable to use limestone powder that is inexpensive… any calcium carbonate obtained by dry pulverization).
The average particle size in the range of 0.5 to 2 µm as taught by Hyodo overlaps with the claimed range of 0.5-5 µm (see claim 22 rejection) and meets the claimed “fine”.  Moreover, one of ordinary skill in the art would appreciate that Hyodo teaches natural ground calcium carbonate or GCC.

Response to Arguments
Applicant’s amendments that incorporated the Blaine surface area and the BET specific surface area has obviated the rejection based on the teachings of Gianfranco alone.  However, upon further consideration, a new ground of rejection is set forth for the amended claim 14 and new claim 22 based on Gianfranco in view of Skovby, and Gianfranco in view Hyodo, as outlined above.

Applicant’s arguments are all directed towards the teaching of Gianfranco alone.  Thus, the arguments are considered moot.  












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735